t>l%-IS
                                ELECTRONIC RECORD




COA #      05-13-00839-CR                        OFFENSE:        29.03


STYLE:     Torey Boykin v. The State of Texas    COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    366th Judicial District Court


DATE: 05/12/15                     Publish: NO   TC CASE #:      366-82130-2012




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Torey Boykin v. The State of Texas          CCA#:             fefrg-Af
         PRO 5£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       /ff///W/r                                 SIGNED:                            PC:

JUDGE:      fA UAAs*<^                                PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD